              Case 2:20-cr-00085-RAJ Document 137 Filed 08/26/21 Page 1 of 1




 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     UNITED STATES OF AMERICA,                  )   No. CR20-085-RAJ
10                                              )
                     Plaintiff,                 )
11                                              )   ORDER GRANTING DEFENDANT’S
                v.                              )   MOTION FOR LEAVE TO FILE
12                                              )   REPLY TO GOVERNMENT’S
     HARBANS SINGH,                             )   OPPOSITION TO MOTION FOR
13                                              )   RECONSIDERATION
                     Defendant.                 )
14                                              )
15
            The Court has reviewed the Defendant’s motion to for leave to file reply to the
16
     government’s opposition to motion for reconsideration and the records and files therein,
17
            It is now ORDERED that the Motion (Dkt. # 136) is granted and the defense
18
     may file a Reply.
19
            DATED this 26th day of August, 2021.
20
21                                                   A
22                                                   The Honorable Richard A. Jones
23                                                   United States District Judge

24
25
26

       ORDER GRANTING DEFENDANT’S                              FEDERAL PUBLIC DEFENDER
       MOTION TO FILE REPLY TO                                    1601 Fifth Avenue, Suite 700
       GOVERNMENT’S OPPOSITION                                      Seattle, Washington 98101
       (Harbans Singh, CR20-085 RAJ.) - 1                                      (206) 553-1100
